Title: To Thomas Jefferson from William Meech, 24 May 1808
From: Meech, William
To: Jefferson, Thomas


                  
                     Honoured Sir
                     
                     
                        24 May 1808
                     
                  
                  With the Divine blessings of heaven I now Atempt to write a few Lines to Inform you that we Shall Soon See happier times your friendship and Love is all I ask No man of Reason Can Dispute your honour Please Sir to Receive these Lines from a friend that you never Expected to See Pleas your honour Dear Sir to you I am a Sranger I must obey the Commands of Almighty God Who Reins King on heavens high Throne and hominum Salvator Who burst the bars of Death and Rose triumphant from Grave—
                  may heavens blessings you each hour attend and may you never Loose or Want a friend
                  I am with esteem your Sincere friend
                  
                     William Meech
                     
                  
               